Title: To Benjamin Franklin from John Sargent, 14 November 1784
From: Sargent, John
To: Franklin, Benjamin


				
					Halsted Place near 7 Oaks Kent 14th Nov 1784
					My Dear Sir
				
				I thank You for the Letter which You have favourd Us with by Your Grand Son, who is a Bon Enfant indeed,—a well informed, I perceive, ingenious, engaging Young Man,—whom You have reason to promise Yourself Comfort, & Ornament from, & to be of Use to His Country,— May You yet, for many Years, be a Witness to His advance in the Career of Virtue, & at last close the Scene by blessing God for Him—!
				I thank God I am equally happy in my Children, of whom The World express Themselves too favorably for it to become me to repeat— But Their Talents for the present are lost, leading

Each the retired Life of Country Gentlemen— The Youngest having given me Four, The Elder Two Grand Children— Each marryed to my Mind, by a natural & Liberal not interested Choice—
				My Wife after the Hearty old English Manner sends Her Love to You, thanks You for your Print, which will always be at Her Toilette, & assures You of Her constant Regard & Veneration.
				And I am with the same Sincerity My Dear Friend, Your most affectionate & devoted Servant
				
					J Sargent
					Benjamin Franklin Esqr &c &c Paris
				
			